Title: To Benjamin Franklin from Jean de Neufville & fils, 11 October 1779
From: Neufville, Jean de, & fils
To: Franklin, Benjamin


High Honourable Sir!Amsterdam the 11 October 1779.
As it hath been the favoúr of yoúr Excellency that we have found our Selfs honourd with the providing of the Squadron of Comandore J P. Jones Esqr. we thought it oúr duty again to assure yoúr Excellency that we will pay the utmost attention to this expedition; and obey his orders in every respect.
We were informed that Sr. Joseph York made private Aplications through Mrs Pey Rich and Wilkinsons to the Admirallty, to have the wounded prisoners landed and taken care off, with all probability if once from board to claim them as British subjects; we informd these above dearctly, Mr. Dúmas; Sr. Joseph York hath openly claimd the Prices; butt he could not do less, no attention we think will be pay’d there to.
It should be off importance even for the Vessells of this squadron if the prisoners could be given upp & in Exchange of as many Americans under Secúrity; Mr. Jones himself hath talk’d aboutt it; we have mentiond it already to Mr. Dumas; butt do not think Sr. Joseph York could Consent to it withoút having positif orders from his Coúrt; and there perhaps this matter could only be brought aboút by the intercession of Yoúr Excellency; we hope Our Zeal for promoting every way the intrest of a caúse we are so glorioúsly concernd in, will apologize for making any mention there of.
We have the honoúr to be with all respectfull Regard High Honourable Sir Yoúr Excellencys most Devoted, obedient and most humble Servants.
John DE Neufville & Son


  [In John Paul Jones’s hand:] In consequence of a Visit which the Admiralty are about to pay to the Texel I have been advised to remain here.— I hope no time will thereby be lost as I have sent the necessary written directions to M. de Cottineau the Senior Officer. I am Your Excellencies most humble Servt
Jno P Jones

 
Notation: Neufville & fils Oct 11. 79
